Citation Nr: 1625227	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1978 to January 1990.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 decision which denied service connection for a low back disability.

In November 2014, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  In December 2015, the Court of Veteran's Appeals (Court) granted a Joint Motion for Remand (JMR), vacating the Board's denial of a low back disability and remanding the issue back to the Board for additional adjudication.  On February 5, 2016, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran's representative submitted additional argument in May 2016.

In addition to the paper claims file, the Veteran has reviewed the Veteran's Virtual VA claims file and his Veterans Benefits Management System (VBMS) file.  VBMS contains the JMR, the 90 day letter, and the Veteran's representative's arugment on appeal.  Virtual VA contains irrelevant or duplicative documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2014 decision, the Board denied the Veteran's service connection claim for a low back disorder.  Thereafter, the Veteran appealed the claim, and in December 2015 the Court granted a JMR, remanding the claim back to the Board for consideration of a January 2014 X-ray report of the back and medical treatise submitted by the Veteran.  

A January 2014 VA examiner opined that the Veteran did not have a diagnosis of a low back disability.  However, in that same examination report the examiner found, according to X-ray, a Schmorl's node on his lumbar spine.  Thereafter, in October 2014, the Veteran's representative submitted additional evidence, including medical literature regarding the relationship between Schmorl's nodes and low back pain.  The Veteran has asserted that a motorcycle injury in service caused a current back disorder.  The Court found in its December 2015 JMR that the Board failed to address such medical literature, thereby further failing to address the possibility that the Schmorl's node could be considered a disability for service connection purposes.  Therefore, an additional medical opinion is needed to clarify whether a Schmorl's node is considered a low back disability, and the examiner should specifically address the submitted medical literature.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, obtain a clarifying opinion from the January 2014 VA examiner or any other suitable examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must first provide an opinion regarding whether the Schmorl's node found on the January 2014 X-ray of the low back is considered a low back disability, specifically addressing the medical literature submitted by the Veteran's representative.  

If the examiner finds that Schmorl's node is a back disability, he or she must provide an opinion, whether it is at least as likely as not (a 50 percent or greater probability) that the low back disability was caused by, or is otherwise related to, his conceded in-service motorcycle injury.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

